Never in the history of our species — not since the almighty felled the tower of babel — has the human race been so obsessed with one single topic of conversation. We have been following the same debates, researching the potential of the same drugs, and time and again we have been typing the same word into our search engines. COVID-19, coronavirus, has united humanity as never before.
And yet the crisis has also been an extraordinary force for division. We have all been up against the same enemy. The same tiny opponent threatening everyone in much the same way, but members of the UN have still waged 193 separate campaigns, as if every country somehow contains a different species of human being. Across the world there has been an infinite variety of curfews and restrictions and closures, and we have fought in a spirit of sauve qui peut.
And the pace has been so urgent and the pressures so intense that each national government — democracy or otherwise — has decided entirely understandably to put the interests of its domestic population first. We have seen borders spring up between friends and allies, sometimes without consultation. We have seen the disruption of global supply chains with cheque book wars on airport tarmacs as nation has vied with nation for a supply of PPE.
And after nine months of fighting COVID-19, the very notion of the international community looks, frankly, pretty tattered. And we know that we simply can’t continue in this way.
Unless we get our act together. Unless we unite and turn our fire against our common foe, we know that everyone will lose. The inevitable outcome would be to prolong this calamity and increase the risk of another.
Now is the time — therefore, here at what I devoutly hope will be the first and last ever Zoom UNGA — for humanity to reach across borders and repair these ugly rifts.
Let’s heal the world — literally and metaphorically. And let’s begin with the truth, because as someone once said, the truth shall set you free.
And with nearly a million people dead, with colossal economic suffering already inflicted and more to come, there is a moral imperative for humanity to be honest and to reach a joint understanding of how the pandemic began, and how it was able to spread — Not because I want to blame any country or government, or to score points. I simply believe — as a former COVID patient — that we all have a right to know, so that we can collectively do our best to prevent a recurrence.
And so the UK supports the efforts of the World Health Organisation and of my friend, Tedros, to explore the aetiology of the disease, because however great the need for reform, the WHO, the World Health Organization, is still the one body that marshals humanity against the legions of disease. That is why we in the UK — global Britain — are one of the biggest global funders of that organisation, contributing £340 million over the next four years, that’s an increase of 30 percent.
And as we now send our medical detectives to interview the witnesses and the suspects — bats, the pangolins, whoever — we should have enough humility to acknowledge that alarm bells were ringing before this calamity struck.
In the last 20 years, there have been eight outbreaks of a lethal virus, any of which could have escalated into a pandemic. Bill Gates sounded the alert in 2015, five years ago he gave that amazing prediction — almost every word of which has come true — and we responded as if to a persistent Microsoft error message by clicking “ok” and carrying on.
Humanity was caught napping. We have been scrabbling to catch up, and with agonising slowness we are making progress
Epidemiologists at Oxford University identified the first treatment for COVID-19. They did trials with our national health service and found that a cheap medicine called dexamethasone reduces the risk of death by over a third for patients on ventilators. The UK immediately shared this discovery with the world, so that as many as 1.4 million lives could be saved in the next six months by this one, single advance.
And as I speak there are 100 potential vaccines that are trying to clear the hurdles of safety and efficacy, as if in a giant global steeplechase. We don’t know which may be successful. We do not know if any of them will be successful.
The Oxford vaccine is now in stage 3 of clinical trials, and in case of success AstraZeneca has already begun to manufacture millions of doses, in readiness for rapid distribution, and they have reached agreement with the Serum Institute of India to supply one billion doses to low and middle-income countries.
But it would be futile to treat the quest for a vaccine as a contest for narrow national advantage and immoral to seek a head start through obtaining research by underhand means. The health of every country depends on the whole world having access to a safe and effective vaccine, wherever a breakthrough might occur; and, the UK, we will do everything in our power to bring this about.
We are already the biggest single donor to the efforts of the Coalition for Epidemic Preparedness to find a vaccine. And it is precisely because we know that no-one is safe until everyone is safe, that I can announce that the UK will contribute up to £571 million to COVAX, a new initiative designed to distribute a COVID-19 vaccine across the world. Of this sum, £500 million will be for developing countries to protect themselves.
The UK is already the biggest donor to Gavi, the global vaccine alliance. In June we helped to raise almost $9 billion to immunise another 300 million children against killer diseases, and Gavi also stands ready to help distribute a COVID-19 vaccine.
But even as we strive for a vaccine, we must never cut corners, slim down the trials or sacrifice safety to speed. Because it would be an absolute tragedy if in our eagerness, we were to boost the nutjobs — the anti vaxxers, dangerous obsessives who campaign against the whole concept of vaccination and who would risk further millions of lives.
And now is the time above all to look ahead and think now about how to stop a pandemic from happening again. How can we stop another virus from coming along and again smashing that precious Ming vase of international cooperation? How can we avoid the mutual quarantines and the brutal Balkanisation of the world economy?
I don’t think there is any reason for fatalism: of course, the dangers can never be wholly eliminated, but human ingenuity and expertise can reduce the risk. Imagine how much suffering might have been avoided if we had already identified the pathogen that became COVID-19 while it was still confined to animals?
Suppose we had been able to reach immediately into a global medicine chest and take out a treatment? What if countries had been ready to join together from the outset to develop and trial a vaccine? And think how much strife would have been prevented if the necessary protocols — covering quarantine and data-sharing and PPE and so much else — had, so far as possible, been ready on the shelf for humanity to use?
So we in the UK we’re going to work with our friends, we’re going to use our G7 presidency next year to create a new global approach to health security based on a five point plan to protect humanity against another pandemic.
Our first aim should be to stop a new disease before it starts. About 60 percent of the pathogens circulating in the human population originated in animals and leapt from one species to the other in a “zoonotic” transmission. The world could seek to minimise the danger by forging a global network of zoonotic research hubs, charged with spotting dangerous animal pathogens that may cross the species barrier and infect human beings.
The UK is ready to harness its scientific expertise and cooperate to the fullest extent with our global partners to this end. Of the billions of pathogens, the great mass are thankfully incapable of vaulting the species barrier. Once we discover the dangerous ones, our scientists could get to work on identifying their weaknesses and refining anti-viral treatments before they strike.
We could open the research to every country and as we learn more, our scientists might begin to assemble an armoury of therapies — a global pharmacopoiea — ready to make the treatment for the next COVID-19.
Our second step should be to develop the manufacturing capacity for treatments and vaccines So that the whole of humanity can hold them like missiles in silos ready to zap the alien organisms before they can attack. But if that fails and a new disease jumps from animals to human beings and overcomes our armoury of therapies and begins to spread, then we need to know what’s going on as fast as possible.
So the third objective should be to design a global pandemic early warning system, based on a vast expansion of our ability to collect and analyse samples and distribute the findings, using health data-sharing agreements covering every country. As far as possible, we should aim to predict a pandemic almost as we forecast the weather to see the thunderstorm in the cloud no bigger than a man’s hand.
And if all our defences are breached, and we face another crisis, we should at least be able to rely on our fourth step, and have all the protocols ready for an emergency response, covering every relevant issue, along with the ability to devise new ones swiftly.
Never again must we wage 193 different campaigns against the same enemy. As with all crises, it is crucial not to learn the wrong lessons. After the harrowing struggle to equip ourselves with enough ventilators — with countries scrabbling to improvise like the marooned astronauts of Apollo 13 — there is a global movement to onshore manufacturing. That is understandable.
Here in the UK we found ourselves unable to make gloves, aprons, enzymes which an extraordinary position for a country that was once the workshop of the world. We need to rediscover that latent gift and instinct, but it would be insane to ignore the insights of Adam Smith and David Ricardo.
We need secure supply chains — but we should still rely on the laws of comparative advantage and the invisible hand of the market. Many countries imposed export controls at the outset of the pandemic, about two thirds of which remain in force. Governments still target their trade barriers on exactly what we most need to combat the virus, with tariffs on disinfectant often exceeding 10 per cent, and for soap tariffs for 30 per cent.
So I would urge every country to take a fifth step and lift the export controls wherever possible — and agree not to revive them — and cancel any tariffs on the vital tools of our struggle: gloves, protective equipment, thermometers and other COVID-critical products. The UK will do this as soon as our new independent tariff regime comes into effect on 1st January and I hope others will do the same.
Though the world is still in the throes of this pandemic, all these steps are possible if we have the will. They are the right way forward for the world, and Britain is the right country to give that lead. And we will do so in 2021, as we celebrate the 75th anniversary of the founding of this great United Nations in London in January, and through our G7 Presidency, and as we host the world’s climate change summit, COP26, in Glasgow next November.
The COVID-19 pandemic has been an immense psychic shock to the human race. Global fears have been intensified by the immediacy of round the clock news and social media. We sometimes forget, we face a virus — a small package of nucleic acid that simply replicates. It is not even technically alive.
Tragic as its consequences have been, it has been nothing like as destructive as other plagues — let alone the influenza of a century ago. It is absurd, in many ways, outrageous that this microscopic enemy should have routed the unity of the human race.
COVID-19 has caused us to cease other vital work, and I’m afraid it made individual nations seem selfish and divided from each other. Every day people were openly encouraged to study a grisly reverse Olympic league table, and to take morbid and totally mistaken comfort in the greater sufferings of others.
We cannot go on like that, we cannot make these mistakes again. And here in the UK, the birthplace of Edward Jenner who pioneered the world’s first vaccine We are determined to do everything in our power to work with our friends across the UN, to heal those divisions and to heal the world.